RENDERED: NOVEMBER 13, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0427-MR


CHAZ OWENS                                                         APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE AUDRA J. ECKERLE, JUDGE
                        ACTION NO. 19-CI-006830



AVIS BUDGET CAR RENTAL, LLC                                          APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, MCNEILL, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Chaz Owens (“Appellant”) appeals from a partial

summary judgment rendered by the Jefferson Circuit Court in favor of Avis

Budget Car Rental, LLC (“Appellee”). Appellant argues that there is no evidence

to support a summary judgment, that the circuit court improperly relied on an

inadmissible contract, and that questions of fact and law preclude partial summary
judgment. For the reasons addressed below, we find no error and affirm the

summary judgment on appeal.

                      FACTS AND PROCEDURAL HISTORY

                On October 21, 2018, Stacie Oates (“Ms. Oates”) rented a vehicle

from Appellee in Louisville, Kentucky. On October 31, 2018, when she stopped at

a gas station to put air in the tires, the vehicle was allegedly stolen. Ms. Oates

would later maintain that she called the Louisville Metro Police Department

(“LMPD”) on November 1, 2018, to report the theft. According to Ms. Oates, the

person she spoke to on the phone told her that the vehicle had been involved in an

automobile accident earlier that day. Ms. Oates did not file a report with the

LMPD nor a theft report with Appellee.

                On November 1, 2018, Appellant was driving his vehicle in

Louisville, Kentucky, when it was struck by the vehicle rented by Ms. Oates and

driven by Kenneth Richmond (“Richmond”). Richmond fled from the accident

scene on foot and, just prior to the accident, had fled in the vehicle from an LMPD

traffic stop.

                Appellant subsequently sought damages from Appellee because it

owned the rental vehicle involved in the collision. Appellee declined to pay the

damages because Richmond was not an authorized driver of the vehicle under the

terms of its contract with Ms. Oates. On October 31, 2019, Appellant filed the


                                          -2-
instant action against Appellee in Jefferson Circuit Court.1 He asserted that

Appellee was negligent in renting a vehicle to Richmond, who was uninsured.

Appellee answered with a general denial, in which it maintained that it did not rent

the vehicle to Richmond.

                 On January 17, 2020, Appellee moved for partial summary judgment.2

In support of the motion, Appellee argued that it was not liable for Appellant’s

damages because Richmond was not an authorized driver under the terms of its

rental contract with Ms. Oates. Appellee appended to the supportive memorandum

1) a copy of its rental agreement with Ms. Oates, 2) the LMPD accident report, 3)

the specific terms of the contract shown on the jacket or sleeve that contained the

rental agreement, and 4) an affidavit signed by Ms. Oates stating that she was the

only authorized driver of the vehicle, the vehicle was stolen, and she did not know

Richmond nor allow him to drive the vehicle. Appellant responded in opposition,

arguing that Appellee did not produce any evidence supporting its claim that

Richmond was not an authorized user, nor that the vehicle was stolen. Citing

supportive case law, Appellee responded that Ms. Oates’ affidavit was sufficient

evidence to support partial summary judgment in favor of Appellee.




1
    Appellant also sued Richmond, who is not a party to this appeal.
2
    The judgment sought was partial because the action continued as against Richmond.

                                                 -3-
             On March 4, 2020, the Jefferson Circuit Court entered an order

granting Appellee’s motion for summary judgment. Appellant then tendered a

motion to vacate the partial summary judgment and a motion to file an amended

complaint. In support of the motions, Appellant argued that the circuit court

improperly relied on the unsigned rental agreement contract. Appellant’s motions

were denied, and this appeal followed.

                         ARGUMENT AND ANALYSIS

             Appellant argues that the Jefferson Circuit Court committed reversible

error in granting Appellee’s motion for partial summary judgment. He argues that

the circuit court erred in relying on an unsigned written contract that was not in

evidence. Appellant also contends that he was entitled to more time to conduct

discovery and that there are genuine issues of material fact that preclude summary

judgment. He claims that Appellee relied upon a number of facts which are not of

record, that such facts are therefore not admissible, and that they cannot be relied

upon in support of partial summary judgment.

             Appellant has not complied with Kentucky Rules of Civil Procedure

(CR) 76.12(4)(c)(v), which requires that the appellant state at the beginning of the

written argument if the issue was preserved and, if so, in what manner. We are not

required to consider portions of Appellant’s brief not in conformity with CR 76.12,

and may summarily affirm the trial court on the issues contained therein. Skaggs v.


                                         -4-
Assad, By and Through Assad, 712 S.W.2d 947, 950 (Ky. 1986); Pierson v. Coffey,

706 S.W.2d 409, 413 (Ky. App. 1985). “In Elwell v. Stone, 799 S.W.2d 46, 48

(Ky. App. 1990), we established the principle that, where an appellant fails to

comply with CR 76.12(4)(c)(iv), a reviewing court need only undertake an overall

review of the record for manifest injustice. We believe that principle applies as

well to the failure to comply with CR 76.12(4)(c)(v).” J.M. v. Commonwealth,

Cabinet for Health and Family Services, 325 S.W.3d 901, 902 n.2 (Ky. App.

2010). As in J.M. v. Commonwealth, we have chosen the less severe alternative of

reviewing the proceeding below for manifest injustice rather than summarily

affirming the decision of the trial court. “Manifest injustice is found if the error

seriously affected the fairness, integrity, or public reputation of the proceeding.”

Kingrey v. Commonwealth, 396 S.W.3d 824, 831 (Ky. 2013) (citation omitted).

             The question for our consideration, then, is whether the Jefferson

Circuit Court’s reliance on the unsigned rental contract jacket, the LMPD police

report, and Ms. Oates’ affidavit so seriously affected the fairness, integrity, or

public reputation of the proceeding as to constitute manifest injustice. Kingrey,

supra. We must answer this question in the negative. Ms. Oates’ affidavit, taken

alone, formed a sufficient basis for the circuit court’s conclusion that no genuine

issue of material fact remained for adjudication and that Appellee was entitled to

summary judgment as a matter of law. CR 56.03; Steelvest, Inc. v. Scansteel


                                          -5-
Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991). Ms. Oates affirmed that she

was the only authorized driver of the rental vehicle, that the vehicle was stolen

from a gas station when she stopped to put air in the tires, and that she does not

know and has no association with Richmond. In addition, the police report

revealed that Ms. Oates was not driving the vehicle when the accident occurred.

             Summary judgment may properly be adjudicated on affidavits alone.

                    Admittedly, affidavits are the least satisfactory
             form of evidentiary materials on which to base a
             summary judgment; nevertheless, it is well-settled that
             summary judgment may be adjudicated on affidavits
             alone or in addition to other evidence. If uncontroverted
             affidavits fairly disclosing the facts show that a genuine
             issue does not exist, the opposing party must produce at
             least some evidence that amounts to more than mere
             allegations in order to survive summary judgment.

Critser v. Critser, 591 S.W.3d 846, 850 (Ky. App. 2019) (internal quotation marks

and citations omitted).

             Appellant did not produce evidence amounting to more than mere

allegations. As to his claim of not having sufficient time for discovery, he did not

conduct discovery before Appellee’s filing of its motion for summary judgment

and did not request additional time for discovery prior to the filing of his response

to Appellee’s motion. As such, we cannot conclude that Appellant was improperly

deprived of discovery, nor the opportunity to produce evidence or affidavits, prior

to the summary judgment on appeal.


                                         -6-
                                  CONCLUSION

             Appellee produced evidence that its rental vehicle was stolen from

Ms. Oates, that Ms. Oates did not consent to Richmond driving the vehicle, that

Richmond was not an authorized driver, and that he was operating the rental

vehicle at the time of the accident. This evidence was not rebutted by Appellant,

despite the opportunity to engage in discovery or to request additional time for

discovery. The record demonstrates that Appellee was entitled to summary

judgment, Steelvest, supra, and we find no manifest injustice in the circuit court

proceedings. J.M., supra. For these reasons, we affirm the summary judgment of

the Jefferson Circuit Court.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Grover S. Cox                              Scott A. Davidson
Louisville, Kentucky                       Richard W. Edwards
                                           Kelley M. Rule
                                           Louisville, Kentucky




                                         -7-